In the Court of Criminal
           Appeals of Texas
                           ══════════
                          No. WR-94,125-01
                           ══════════

          EX PARTE SERAFIN RODRIGUEZ MOLINA,
                              Applicant
   ═══════════════════════════════════════
        On Application for a Writ of Habeas Corpus
       Cause No. 9423675 in the 177th District Court
                   From Harris County
   ═══════════════════════════════════════

       YEARY, J., filed a concurring opinion, in which SLAUGHTER, J.,
joined.

      Applicant pled guilty in 1995 to aggravated sexual assault and
was sentenced to thirty-five years’ imprisonment. The Fourteenth Court
of Appeals affirmed his conviction later the same year. Molina v. State,
No. 14-95-00226-CR, 1995 WL 490943 (Tex. App.—Houston [14th Dist.]
Aug. 17, 1995) (not designated for publication). In July of 2009,
                                                                 MOLINA – 2




Applicant filed an application for writ of habeas corpus in the county of
conviction. TEX. CODE CRIM. PROC. art. 11.07. In his application, he
alleges that his plea was involuntary due to the ineffective assistance of
counsel for failing to advise him of the consequences of his plea.
       Today, the Court remands this application to the trial court to
further develop the record. I join the Court’s remand order. But I write
separately to address my thoughts concerning the doctrine of laches and
its possible application to this case. See Ex parte Smith, 444 S.W.3d 661
(Tex. Crim. App. 2014) (holding a trial court has the authority to sua
sponte consider the doctrine of laches); Ex parte Bazille, ___ S.W.3d ___,
No. WR-89,851-02, 2022 WL 108348 (Tex. Crim. App. Jan. 12, 2022)
(Yeary, J., concurring).
       The doctrine of laches ought to be considered in a case like this
one. Applicant’s appeal was finalized in 1995, but this writ application
was not filed until fourteen years later. 1 The record is also silent
regarding circumstances that may excuse Applicant’s delay, and at least
some explanation for the long delay in filing should be provided.
Consistent with this Court’s precedent, the trial court “may sua sponte
consider and determine whether laches should bar relief.” Smith, 444
S.W.3d at 667. If the trial court does so, it must give Applicant the
opportunity to explain the reasons for the delay and give the State’s
prosecutors and/or former counsel for Applicant an opportunity to state


       1 “Our revised approach will permit courts to more broadly consider the
diminished memories of trial participants and the diminished availability of
the State’s evidence, both of which may often be said to occur beyond five years
after a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex.
Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim.
App. 2004) (Cochran, J., dissenting)).
                                                            MOLINA – 3




whether Applicant’s delay has caused any prejudice to their ability to
defend against Applicant’s claims. Id. at 670. And ultimately, the trial
court may include findings of fact and conclusions of law concerning the
doctrine of laches in its response to this Court’s remand order.
      With these additional thoughts, I join the Court’s order.



FILED:                                  December 7, 2022
DO NOT PUBLISH